Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Andre Boone appeals the district court’s order reducing his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Boone, No. 2:99-cr-00116-AWA-10 (E.D. Va. filed Mar. 12, 2012; entered Mar. 13, 2012). We deny Boone’s motion requesting a bond hearing. We dispense with oral argument because the facts and legal con*381tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.